Citation Nr: 1548744	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1981.  The Veteran died on February [redacted], 2008, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In this case, the death certificate shows that principal causes of death were pneumonia (unspecified organism) and diabetes mellitus type II, and contributory causes of death were depression, hypertension, hyperlipidemia, and amphetamine dependence.  VA outpatient treatment records-the earliest of which are from 2003-reveal that the Veteran was being treated for these diseases prior to his death.

The Board notes that VA is obligated to obtain a medical opinion when there is a reasonable possibility that such would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A.  Here, as noted, the death certificate indicates that hypertension was a contributory cause of death.  The Veteran's service treatment records indicate that at separation, an examiner noted a history of "intermittent elevated [blood pressure]."  Given this history and the post-service diagnosis of hypertension, the Board finds that a VA medical opinion is required to clarify whether the Veteran's in-service symptoms of elevated blood pressure were consistent with hypertension.  In addition, the AOJ should contact the appellant and request that she submit any medical records prior to 2003 showing when the Veteran was first diagnosed with hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment by VA or private health care providers referable to the Veteran's hypertension.  With written authorization from the appellant, copies of all private medical records relating to the Veteran's hypertension should be obtained and associated with the record.

If any records cannot be obtained, the AOJ should issue a formal determination that such records do not exist or that further attempts to obtain them would be futile.  The appellant must be notified of any attempts made and why additional attempts would be futile, and should be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Forward the claims file to a VA examiner for an opinion regarding the etiology of the Veteran's hypertension.  The examiner should review the claims folder and consider all pertinent evidence of record, including the February 2008 Certificate of Death, which (in pertinent part) lists hypertension as a contributory cause of death.  The examiner should also consider the July 1981 separation examination noting a history of intermittent elevated blood pressure and discuss whether such symptoms are consistent with hypertension.

The examiner should then provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension developed in service or was otherwise related to service.

A complete rationale for any opinion rendered must be provided

3.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

